DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/8/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature should be identified by publisher, author (if any), title, relevant pages and date and place of publication. The cited non-patent literature do not indicate date. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings include hand written reference numbers therefore, it is unclear if the reference number is identified as “11” or “77”. Similar confusion also occurs in other reference numbers as well especially the reference numbers including 1. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “A1” in figure 5.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words limit and thus the reader will not be able to quickly decide if there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).


The reference number “15” has been used to refer to “the syringe holder” on page 15, line 9 and “the syringe receptacle” on page 15, line 19.
The reference number “24” has been used to refer to “the thrust tube” on page 15, line 6 and “the thrust rod” on page 15, line 17. There are many other instances where “the thrust tube” and “the thrust rod” is interchangeably used in the entire application. Applicant is requested to amend the application to refer the single feature using a single name to clearly identify the single feature.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 8 and 9 are objected to because of the following informalities:  
Claim 1 recites the limitation “the longitudinal axis” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. Examiner understands that “a longitudinal axis” is recited in claim 1, line 6 however, claim 1, line 6 do not specify if “a longitudinal axis” refers to a longitudinal axis of the threaded spindle or a different feature. 

Regarding claim 4, line 4, the limitation “it” should be replaced with the intended feature being referenced in order to clearly identify the referenced feature. For examination purposes, the limitation “it” is construed to be referring to “the unlocking slider”.

Claim 5 recites the limitation “the thrust tube” in line 2. There is insufficient antecedent basis for this limitation in the claim.



Regarding claim 9, line 3, the limitation “it” should be replaced with the intended feature being referenced in order to clearly identify the referenced feature. For examination purposes, the limitation “it” is construed to be referring to “the unlocking slider”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the elastic prestressing” in line 5 renders the claim indefinite because “a prestressing” is recited in line 2 and “elastically prestressed” is recited in claim 2, line 2, upon which claim 3 depends. It is unclear if “the elastic prestressing” in line 5 refers to “a prestressing” recited in line 2 or “elastically 

Regarding claim 3, the limitation “a prestressing of the unlocking slider is dimensioned” renders the claim indefinite because it is unclear regarding which measuring quantity is being referred when reciting “dimensioned” e.g. does “dimensioned” refer to prestressing amount, force etc. For examination purposes, it is construed that the term “dimensioned” refers to a force that is needed to be exceeded in order to move the unlocking slider out of the engagement position and into the release position.

Claims 5, 7, 8, 11 and 12 being dependent on claim 3 are also rejected.

Regarding claim 4, the term “which” in line 6 renders the claim indefinite because it is unclear if the limitation “which” refers to “slid party-way”, “threaded spindle” or a different feature. For examination purposes, examiner construes the limitation “which” referring to “the threaded spindle”. Furthermore, applicant is requested to amend claim 4 completely to clearly claim the scope of the invention in order to overcome rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 6 being dependent on claim 4 is also rejected.



Regarding claim 9, the term “which” in line 5 renders the claim indefinite because it is unclear if the limitation “which” refers to “slid party-way”, “threaded spindle” or a different feature. For examination purposes, examiner construes the limitation “which” referring to “the threaded spindle”. Furthermore, applicant is requested to amend claim 9 completely to clearly claim the scope of the invention in order to overcome rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 10 being dependent on claim 9 is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 2009/0099523).
Regarding claim 1, Grant teaches an injector (figure 2 with embodiment shown in figures 4A-4N) for injecting a liquid (content inside element 306) from a syringe 306 with a movable syringe plunger 308; the injector (figure 2 with embodiment shown in figures 4A-4N) including a syringe receptacle 360 (paragraph 0088, lines 2-5) for insertion of the syringe 306 and, associated with the syringe receptacle 360 a drive unit (unit formed by elements 310, 400, 314 and 364) for the syringe plunger 308; and the drive unit embodied as a spindle drive unit having a threaded spindle 314 that can be driven around a longitudinal axis (axis parallel element 314) by a motor 214 (paragraph 0088, lines 16-19) and having a spindle nut (elements 400 and 310 together is construed as “a spindle nut”) that is positioned on the threaded spindle 314, the injector comprising: the spindle nut 310, 400 embodied as an unlocking slider (figures 4m and 4n shows elements 400 and 310 sliding due to change in position of elements 400 and 310) with a through bore (see “h” in figure 4B below) embodied as an oblong hole (figures 4B-4D shows hole as oblong hole) for passage of the threaded spindle 314, whose maximum diameter (see “d” in figure 4B below) extends perpendicular (as shown in figures 4M and 4N, “d” in figure 4B below will be perpendicular to longitudinal axis) to the longitudinal axis of the threaded spindle 314 and only in an end region (region that comprises element 310) of the maximum diameter having a partial thread 320 (figure 3C, although figure 3C is a different embodiment, element 310 is same in the embodiment used in figure 3C and 4A-4N) for the engagement in the threaded spindle 314, and the unlocking 

Regarding claim 9, Grant teaches wherein the threaded spindle 314 is supported in the injector in a rotatable stationary fashion (although not explicitly stated, figure 4N shows that element 314 has to be rotatable stationary fashion in order to remain functional and in contact with the motor, paragraph 0088, lines 16-19) and the unlocking slider 400, 310 is positioned so that it is movable along the longitudinal axis (in order to dispense drug and due to threaded engagement between element 310 and 314, if element 310 rotates without longitudinal movement, element 310 has to move longitudinally while rotating in order to push element 308 and dispense the drug) of the threaded spindle 314 and is connected to a thrust tube 412 slid part-way onto the threaded spindle 314 and which on the syringe receptacle 360 is associated with the syringe plunger 308 (associated via element 310).

Regarding claim 10, Grant teaches wherein the unlocking slider 400, 310 and the thrust tube 412 are accommodated in a sliding bridge 300 (figures 4A-4N is a different embodiment which can be inserted into element 300 of figure 3A, paragraph 0088, lines 12-19, element 300 slides with respect to insertion of element 302) which is guided in sliding fashion along the longitudinal axis (axis parallel to element 314) of the threaded spindle 314.

    PNG
    media_image1.png
    306
    352
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2009/0099523) in view of Hitchins et al. (US 5,944,694).
Regarding claim 13, Grant discloses the claimed invention substantially as claimed, as set forth above in claim 1. Grant is silent regarding wherein a sensor for detecting the release position and the engagement position of the unlocking slider is provided and by the sensor it is possible to produce a measurement signal that correlates to the release position and the engagement position.
However, Hitchins teaches a design of an injector (figure 1B) wherein a sensor (column 11, lines 14-23) for detecting the release position and the engagement position 
It is further construed that one of ordinary skill in the art when modifying Grant in view of Hitchins would modify the injector of Grant to include the sensor of Hitchins to detect the release position and the engagement position of the unlocking slider because in Grant, the movement of the unlocking slider between the engagement position and the release position is critical for the injector operation whereas in Hitchins the connection of the syringe with the forward portion of the injector is important for the injector operation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the injector of Grant to incorporate wherein a sensor for detecting the release position and the engagement position of the unlocking slider is provided and by the sensor it is possible to produce a measurement signal that correlates to the release position and the engagement position as taught by Hitchins for the purpose of having an additional means to ensure proper connection between the syringe and drive unit (column 11, lines 14-23).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 3-8 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Grant et al. (US 2009/0099523), is silent regarding wherein the unlocking slider is elastically prestressed in a direction toward the engagement position in combination with other claimed limitations of claim 2.
Claims 3-8 and 11-12 being dependent, directly or indirectly, on claim 2 are also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grant et al. (US 2010/0094222 A1) discloses an injector comprising a spindle drive unit having a threaded spindle and an unlocking slider with a through bore embodied as an oblong hole.
Hitchins et al. (US 6,984,222 B1) discloses an injector comprising a sensor to detect engagement and release position of the syringe with the injector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783